Case 20-03142-KRH         Doc 27    Filed 02/23/21 Entered 02/23/21 10:40:35         Desc Main
                                   Document      Page 1 of 3


David G. Barger (VSB No. 21652)
Thomas J. McKee, Jr. (VSB No. 68427)
J. Gregory Milmoe (admitted pro hac vice)
Greenberg Traurig, LLP
1750 Tysons Boulevard, Suite 1000
McLean, Virginia 22102
Telephone: (703) 749-1300
Fax:        (703) 749-1301
Email: mckeet@gtlaw.com

Counsel to ULX Partners, LLC and UnitedLex Corp.
                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  (Richmond Division)


 In re:
                                                              Chapter 7
 LECLAIRRYAN PLLC,
                                                              Case No. 19-34574 (KRH)
                  Debtor.


 Lynn L. Tavenner, as Chapter 7 Trustee,

                  Plaintiff,

 vs.                                                           Adv. Pro. No. 20-03142-KRH

 ULX Partners, LLC and UnitedLex Corporation,

                  Defendants.


                                    NOTICE OF HEARING

          PLEASE TAKE NOTICE that a hearing will be held via Zoom on Defendants ULX

Partners, LLC’s and UnitedLex Corporation’s Motion to Partially Dismiss the Complaint

(Docket No. 17 in case 20-03142-KRH) on March 25, 2021, at 11:00 a.m. (an omnibus hearing

date in the underlying bankruptcy matter and a date agreed to by counsel) before the Honorable

Kevin R. Huennekens, United States Bankruptcy Court Judge. The information for such hearing

is set forth below:
Case 20-03142-KRH         Doc 27    Filed 02/23/21 Entered 02/23/21 10:40:35      Desc Main
                                   Document      Page 2 of 3



Zoom registration link:

       https://www.zoomgov.com/meeting/register/vJItdeuorDovHBXHPLj1s3IKsz7JBIeykN0

Listen-only conference line:

              Dial: 1-866-590-5055

              Access Code: 4377075

              Security Code: 32521


Dated: February 23, 2021
                                                  /s/ Thomas J. McKee, Jr.
                                                  David G. Barger (VSB No. 21652)
                                                  Thomas J. McKee, Jr. (VSB No. 68427)
                                                  Greenberg Traurig, LLP
                                                  1750 Tysons Boulevard, Suite 1000
                                                  McLean, Virginia 22102
                                                  Telephone: (703) 749-1300
                                                  Facsimile: (703) 749-1301
                                                  Email: bargerd@gtlaw.com
                                                         mckeet@gtlaw.com

                                                  and

                                                  J. Gregory Milmoe (admitted pro hac vice)
                                                  Greenberg Traurig, LLP
                                                  One International Place, Suite 2000
                                                  Boston, MA 02110
                                                  Telephone: (617) 310-6064
                                                  Email: milmoeg@gtlaw.com

                                                  Counsel to Defendants




                                              2
Case 20-03142-KRH       Doc 27     Filed 02/23/21 Entered 02/23/21 10:40:35            Desc Main
                                  Document      Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of February 2021, I served a true and correct copy of

the foregoing Notice of Hearing via the Court’s CM/ECF filing system upon:


                                     Erika L. Morabito, Esq.
                                     Brittany J. Nelson, Esq.
                                     FOLEY & LARDNER LLP
                                     3000 K Street, NW, Suite 600
                                     Washington, DC 20007-5109
                                     emorabito@foley.com
                                     bnelson@foley.com

                                     Special Counsel to Lynn L. Tavenner, Chapter 7 Trustee

                                                     /s/ Thomas J. McKee, Jr.
                                                     Thomas J. McKee, Jr. (VSB No. 68427)
                                                     Greenberg Traurig, LLP
                                                     1750 Tysons Boulevard, Suite 1000
                                                     McLean, Virginia 22102
                                                     Telephone: (703) 749-1300
                                                     Facsimile: (703) 749-1301
                                                     Email: mckeet@gtlaw.com

                                                     Counsel to Defendants




                                                3
